DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-8 and 11-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving a plurality of insulin or glucose data points, calculating a score of risk for blood toxicity, and causing initiation of an alert if above a threshold. The limitations of receiving a plurality of insulin or glucose data points, calculating a score of risk for blood toxicity, and causing initiation of an alert if above a threshold, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than receiving data from a processor nothing in the claim element precludes the step from practically being performed in the mind. A computer in claim 1 1-7 and 12 only is required by the claim to provides datapoints. This is insignificant extra solution activity. With respect to claims 8 and 11, other than reciting a processor or computing device,  nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “calculating” in the context of this claim encompasses the user manually calculating a score of risk.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the method steps. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of performing mathematical calculations) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent claims are directed to further limitations of the same abstract idea as the independent claim and do not, in combination, recite significantly more than the abstract idea or recite a practical application of the abstract idea.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent 9,439,602 to Sparacino et al.
As to claims 1 and 11, Sparacino discloses a method, the method comprises:
receiving from a sensor or from a processor a dataset of a plurality of data points (Sparacino column 4 lines 23-61); 
wherein each data point from said plurality of data points comprises a first value of a level of glucose or a second value of a level of insulin in a certain time interval within a time period, wherein said sensor sampling a user or wherein said processor simulating said dataset in accordance with behavior of a user (Sparacino column 4 lines 23-61);
calculating score of risk for toxicity over said time period, wherein said toxicity is associated with a level of insulin or a level of glucose in blood (Sparacino column 4 lines 23-61 wherein toxicity is hypo or hyperglycemia); 
wherein input of said calculating comprises said data set (Sparacino column 4 lines 23-61); and
if said score of risk exceeding a threshold then causing a presentation of said score of risk on a computing device or causing an initiation of an alert (Sparacino column 4 lines 23-61).
As to claim 2, see the discussion of claim 1, additionally, Sparacino discloses the method wherein said calculating utilizing a risk function, said risk function resulting in a plurality of risk-values, each associated with a data point from said plurality of data points, wherein each of said plurality of risk-values reflecting damage due to blood toxicity associated with said data point in said time interval, wherein said calculating further comprises performing integration of said plurality of risk-values over said time period (Sparacino column 4 lines 23-61 and column 2 lines 38-62 and column 3 lines 1-21).
As to claim 3, see the discussion of claim 2, additionally, Sparacino discloses the method wherein said risk function being derived from a context of risk, wherein said context of risk being a frame of reference for said risk function, said frame of reference defining toxicity range values for said risk function (Sparacino column 4 lines 23-61).
As to claim 4, see the discussion of claim 3, additionally, Sparacino discloses the method wherein said context of risk being selected in accordance with a history of blood glucose level of said user or in accordance with a history of insulin level of said user in a selected time period (Sparacino column 4 lines 23-61).
As to claim 5, see the discussion of claim 3, additionally, Sparacino discloses the method wherein said context of risk being calculated in accordance with a history of blood glucose level of said user or in accordance with a history of insulin level of said user in a selected time period (Sparacino column 4 lines 23-61 and column 2 lines 38-62 and column 3 lines 1-21).
As to claim 6, see the discussion of claim 1, additionally, Sparacino discloses the method further comprising counting number of time periods in which said score of risk exceeding said threshold and if said number of time periods exceeding a second threshold and causing the presentation of an alert via a computing device (Sparacino column 5 lines 14-33).
As to claim 7, see the discussion of claim 1, additionally, Sparacino discloses the method wherein said behavior is associated with a diet of said user (Sparacino column 4 lines 23-61 and column 2 lines 38-62 and column 3 lines 1-21).
As to claim 8, see the discussion of claim 1, additionally, Sparacino discloses the method wherein said method being implemented by one member of a group consisting of: a computing device (Sparacino claim 1).
As to claim 12, see the discussion of claim 1, additionally, Sparacino discloses the method wherein said behavior is associated with the diet of the user (Sparacino column 4 lines 23-61 and column 2 lines 38-62 and column 3 lines 1-21).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
U.S. Patent 8,246,540 to Ginsberg
U.S. Patent 8,204,729 to Sher
U.S. Patent Application Publication 2015/0018633 to Kovachev



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052. The examiner can normally be reached Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA A LAM/Primary Examiner, Art Unit 3686